Citation Nr: 0521200	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-28 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to August 22, 2000 for 
the award of a 60 percent rating for status post subtotal 
thyroidectomy with hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
December 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which effectuated a March 2003 Board 
decision increasing the disability evaluation for the 
veteran's service-connected subtotal thyroidectomy residuals 
from 10 percent to 60 percent disabling, effective from 
August 22, 2000. 


FINDING OF FACT

On December 13, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through her authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2004).

Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204 (2004).  The 
appellant, through her authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER


The appeal is dismissed.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


